 Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 1 of 14 PageID: 872



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
                                          :
JOHN LEE ALLEN, Jr.,                      :
                                          :
            Petitioner,                   :   Case No. 3:14-cv-4492 (BRM)
                                          :
      v.                                  :
                                          :
STEPHEN D’ILIO, et al.,                   :   OPINION
                                          :
            Respondents.                  :
_________________________________________ :

MARTINOTTI, DISTRICT JUDGE

       Before this Court is Petitioner’s John Lee Allen, Jr. (“Petitioner” or “Allen”) pro se petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Presently pending are: (1) Petitioner’s

request for a stay and abeyance (ECF No. 4); (2) Petitioner’s motion to amend his habeas petition

(ECF No. 20); (3) Respondents’ motion to dismiss the habeas petition due to untimeliness (ECF

No. 21); (4) Petitioner’s motion to strike Respondents’ certification filed in support of their motion

to dismiss (ECF No. 23); and (5) Petitioner’s motion for an extension of time to file a response to

the motion to dismiss and for weekday access to the law library (ECF No. 25). Having reviewed

the submissions filed in connection with the motions and having declined to hold oral argument

pursuant to Fed. R. Civ. P. 78(b), for the reasons set forth below and for good cause appearing,

Petitioner’s motion for a stay and abeyance is DENIED; Petitioner’s motion to amend his habeas

petition is DENIED; Petitioner’s motion to strike Respondents’ certification in support of their

motion to dismiss is DENIED; Petitioner’s motion for an extension of time to file a response to

the motion to dismiss and for weekday access to the law library is DENIED; and Respondents’

motion to dismiss the habeas petition due to untimeliness is GRANTED. The habeas petition is
 Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 2 of 14 PageID: 873



DISMISSED WITHOUT PREJUDICE. Petitioner shall have the opportunity to file a

supplemental brief that asserts why his habeas petition (or any specific claims therein) are timely.

    I.      FACTUAL AND PROCEDURAL BACKGROUND

         Because this opinion focuses solely on the timeliness of Petitioner’s habeas petition,

minimal facts supporting the underlying judgment of conviction against Petitioner are necessary.

After a jury trial, Petitioner was sentenced on September 6, 1991 to two life terms plus fifty years

imprisonment with an eighty-five percent parole disqualifier for: (1) two counts of murder; (2)

two counts of felony murder; (3) two counts of armed robbery; (4) two counts of possession of a

weapon for an unlawful purpose; and (5) one count of kidnapping. (See ECF No. 21-2 at 12, 19.)

The New Jersey Superior Court, Appellate Division affirmed on appeal, but remanded the matter

to modify the sentence. (See id. at 18-39.) On May 10, 1995, the New Jersey Superior Court entered

an amended judgment of conviction for two life terms with sixty years parole ineligibility. (See id.

at 41-42.) The New Jersey Supreme Court denied certification on Petitioner’s direct appeal on July

6, 1995. (See id. at 46.)

         In March 1996, the New Jersey Superior Court received Petitioner’s first post-conviction

relief (“PCR”) petition. (See ECF No. 21-3 at 2-4.) On June 21, 1996, the Superior Court denied

Petitioner’s first PCR petition without prejudice as Petitioner withdrew it. (See id. at 6.)

         On August 29, 1996, Petitioner filed a verified counseled PCR petition. (See ECF 21-4 at

2-9.) On January 24, 1997, the New Jersey Superior Court denied this PCR petition. (See id. at

11). Petitioner then appealed nunc pro tunc to the Appellate Division on March 19, 1997. (See

ECF No. 21-5 at 2.) The Appellate Division granted Petitioner’s nunc pro tunc request on March

26, 1997. (See id. at 3.) The Appellate Division affirmed the denial of Petitioner’s PCR petition.




                                                  2
    Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 3 of 14 PageID: 874



(See id. at 5-8.) The New Jersey Supreme Court denied certification on this PCR petition on May

4, 1999. (See id. at 10.)

          In a document dated October 9, 2000, and received by the New Jersey Superior Court on

October 13, 2000, Petitioner filed a second PCR petition. 1 (See id. at 12-19.) The New Jersey

Superior Court denied this PCR petition on November 27, 2000. (See ECF No. 21-6 at 75.) At

some point thereafter, Petitioner’s appeal from this denial was dismissed. 2 (See id.)

          On June 23, 2011, Petitioner filed a third PCR petition. (See id.) The Superior Court denied

the third PCR petition on December, 9, 2011. (See id.) The Appellate Division affirmed this denial.

(See id. at 74-76). The New Jersey Supreme Court denied certification on July 12, 2013. (See id.

at 78.)

          Petitioner filed this federal habeas petition on July 9, 2014, pursuant to the prisoner

mailbox rule. 3 See Houston v. Lack, 487 U.S. 266, 270–71 (1988); see also Maples v. Warren, No.

12–0993, 2012 WL 1344828, at *1 n.2 (D.N.J. Apr. 16, 2012) (“Often times, when the court is

unable to determine the exact date that a petitioner handed his petition to prison officials for

mailing, it will look to the signed and dated certification of the petition.”). Because Petitioner did



1
  “The New Jersey Supreme Court has not adopted the prisoner mailbox rule for PCR petitions.”
Young v. Slaughter, No. 19-6149, 2019 WL 5783371, at *5 (D.N.J. Nov. 6, 2019) (citing Scott v.
Nogan, No. 16-5294, 2019 WL 1352845, at *2 and n.1 (D.N.J. Mar. 26, 2019) (citing Oliver v.
Lee, No. L-6590-08, 2012 WL 1414081, at *3 (N.J. Super. Ct. App. Div. Apr. 25, 2012); State v.
Culley, 595 A.2d 1098, 1099-1100 (N.J. Super. Ct. App. Div. 1991))). As detailed infra however,
this four-day difference regarding when this PCR petition should be deemed “filed” does not affect
the outcome of the timeliness determination.
2
  Respondents have not provided this Court with a copy of the Appellate Division’s dismissal order
nor when the dismissal occurred. However, a subsequent opinion from the Appellate Division from
2012 recites some of the relevant procedural history of this case. Nevertheless, it only details that
the appeal was dismissed, not when it was dismissed. (See ECF No. 21-6 at 75.)
3
 Unlike New Jersey, this Court applies the prisoner mailbox rule to determine when a federal
habeas petition is deemed “filed.”

                                                   3
 Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 4 of 14 PageID: 875



not file his habeas petition on the proper form, this action was administratively terminated on July

18, 2014. (See ECF No. 2). Thereafter, Petitioner filed his habeas petition on the proper form. (See

ECF No. 5). The habeas petition raises the following claims:

   1. Denied meaningful access to the courts as Petitioner was denied a full and fair hearing

   2. Denied constitutional right to a public trial

   3. Inadequacy of state court corrective process

   4. Denied right to be present

   5. Ineffective assistance of trial counsel

   6. Ineffective assistance of appellate counsel

   7. Ineffective assistance of PCR counsel.

       Petitioner filed a request to stay this matter. (See ECF No. 4.) Additionally, in December

2019, Petitioner filed a motion to amend his habeas petition. (See ECF No. 20). That motion is still

pending and seeks to add the following claims to this action:

   1. Admission of evidence denied Petitioner fundamental fairness during the state court

       proceedings

   2. Police misconduct denied Petitioner fundamental fairness during the state court

       proceedings

   3. Prosecutorial misconduct denied Petitioner fundamental fairness during the state court

       proceedings

(Id. at 6.) Petitioner also seeks to add as respondents: (1) Marcus Hicks; (2) Bruce Davis; (3)

Gurbir Grewal; and (4) Angelo J. Onfri in his motion to amend. (See id. at 5.)




                                                 4
 Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 5 of 14 PageID: 876



         On December 27, 2019, Respondents filed a motion to dismiss the habeas petition due to

untimeliness. (See ECF No. 21.) In January 2020, Petitioner sought, and was granted, a ninety-day

extension of time in which to file a response to the motion to dismiss. (See ECF Nos. 23 & 24).

         On January 16, 2020, Petitioner sought to strike the certification included in Respondents’

motion to dismiss for failure to comply with local rules. (See ECF No. 23). The motion to strike

remains pending.

         In April 2020, Petitioner filed a motion for another ninety-day extension of time to respond

to the motion to dismiss as well as a request for an order for weekday access to the law library.

(See ECF No. 25). That motion also remains pending.

   II.      DECISION

         Before addressing Respondents’ motion to dismiss, this Court must first address two

procedural motions associated with the motion to dismiss; namely, (1) Petitioner’s motion to strike

Respondents’ certification in the motion to dismiss; and (2) Petitioner’s request for another ninety-

day extension of time to file a response to the motion to dismiss.

            A. Motion to Strike Certification in Respondents’ Motion to Dismiss

         Petitioner argues this Court should strike Respondents’ attorney’s certification attached to

their motion to dismiss for failure to comply with local rules. Respondents’ motion to dismiss

includes the following: (1) notice of motion; (2) certification in support of motion from

Respondents’ attorney; (3) exhibits; (4) proposed order granting motion; and (5) certificate of

service. (See ECF 21). Within the attorney certification, Respondents make both factual and legal

claims. (See ECF 21-1). Petitioner takes issue with the certification as not complying with Local

Rule 7.2(a) which states:

                Affidavits, declarations, certifications and other documents of the
                type referenced in 28 U.S.C. § 1746 shall be restricted to statements


                                                  5
    Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 6 of 14 PageID: 877



               of fact within the personal knowledge of the signatory. Argument of
               the facts and the law shall not be contained in such documents. Legal
               arguments and summations in such documents will be disregarded
               by the Court and may subject the signatory to appropriate censure,
               sanctions or both.

L.Civ.R. 7.2(a).

        Petitioner is correct from a technical standpoint that the certification within Respondents’

motion to dismiss appears to run afoul of the local rules. Indeed, legal arguments should be set

forth in a brief rather than an attorney certification. Nevertheless, this Court will excuse this

technical violation of the local rules in this one particular instance only. See Fox v. Bayside State

Prison, No. 14-5344, 2016 WL 589673, at *3 (D.N.J. Feb. 11, 2016) (“[T]he Third Circuit has

sanctioned the practice of excusing a party’s strict compliance with the local rule where a court is

willing to draw out the facts from the party’s briefing and evidentiary submissions instead.”)

(citing Boswell v. Eoon, 452 F. App’x. 107, 111-12 (3d Cir. 2011)). Accordingly, Petitioner’s

motion to strike is denied.

           B. Motion for Extension of Time to File Response

        Respondents filed their motion to dismiss in December 2019. Petitioner has had

approximately six months to file a response. This Court is mindful of the current COVID-19

pandemic that may affect an inmate’s ability to file court documents. Nevertheless, the pandemic

did not begin until approximately 2-3 months after Respondents filed their motion to dismiss.

Thereafter, Petitioner has had approximately three-four additional months since the start of the

pandemic to file his response. Six months is more than an adequate period for Petitioner to have

filed a response. Accordingly, the motion for an extension of time is denied. Nevertheless, as

outlined infra, Petitioner’s habeas petition is dismissed without prejudice. 4 He shall be given a


4
 Given the dismissal without prejudice, the dismissal of his motion for an extension of time will
not prejudice Petitioner. Indeed, because this opinion outlines the particularly relevant periods of

                                                 6
    Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 7 of 14 PageID: 878



period of sixty days in which to file a supplemental brief, notwithstanding this Court’s denial of

his pending motion for an extension of time. 5

            C. Motion to Dismiss

        Respondents assert that Petitioner’s habeas petition should be dismissed because it is

untimely.

                i.      Statute of Limitations Generally

        “A 1-year period of limitation shall apply to an application for a writ of habeas corpus by

a person in custody pursuant to the judgment of a State court.” 28 U.S.C. § 2244(d)(1). The statute

states in full that the limitation period shall run from the latest of:

                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;
                (B) the date on which the impediment to filing an application created
                by State action in violation of the Constitution or laws of the United
                States is removed, if the applicant was prevented from filing by such
                State action;
                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively applicable
                to cases on collateral review; or
                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence . . . .




this Court finds most significant to its untimeliness finding, it may benefit Petitioner in any
supplemental brief he may elect to file because he will be expressly aware of the key periods at
issue.
5
  Petitioner also requests weekday law library access within this motion. At this time, this Court
does not feel it necessary to order specific express law library access for Petitioner beyond what
the prison already allows, particularly given the ever-changing nature of the COVID-19 pandemic.
Nevertheless, out of an abundance of caution, and because of the current COVID-19 pandemic,
this Court will be generous in the amount of time (sixty days) Petitioner shall have in which to file
a supplemental brief.


                                                    7
    Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 8 of 14 PageID: 879



28 U.S.C. § 2244(d)(1). 6

         A state-court criminal judgment becomes “final” within the meaning of § 2244(d)(1) at

the conclusion of direct review or at the expiration of time for seeking such review. See Swartz v.

Meyers, 204 F.3d 417, 419 (3d Cir. 2000); Morris v. Horn, 187 F.3d 333, 337 n.1 (3d Cir. 1999);

see also 28 U.S.C. § 2244(d)(1)(A) (noting that the 1-year period begins on “the date on which the

judgment became final by the conclusion of direct review or the expiration of the time for seeking

such review”). When a defendant does not file a petition for certiorari with the United States

Supreme Court on direct appeal, the one-year limitations period starts to run when the ninety-day

period for seeking certiorari expires. See Gonzalez v. Thaler, 132 S. Ct. 641, 653 (2012); Clay v.

U.S., 537 U.S. 522, 532 (2003); Morris, 187 F.3d at 337 n.1 (holding that the period of direct

review “include[s] the 90-day period for filing a petition for writ of certiorari in the United States

Supreme Court”); U.S. Sup. Ct. R. 13 (ninety-day deadline to petition for certiorari). For pre-

AEDPA convictions, which included those cases in which a prisoner’s conviction became final

before April 24, 1996, a state prisoner has a year from April 24, 1996, the effective date of the

AEDPA, to seek federal habeas relief. See Burns v. Morton, 134 F.3d 109, 111 (3d Cir. 1998).

        A timely PCR petition filed during the one-year period will suspend the statute of

limitations from running; it will not, however, revive a one-year period already expired. See Long

v. Wilson, 393 F.3d 390, 394-95 (3d Cir. 2004) (“The state habeas petition had no effect on tolling,

because an untimely state post-conviction petition is not properly filed for purposes of tolling and,


6
 While not express, Petitioner may be alluding to subsection (D) that applies to some of his claims.
However, based on this record, this Court does not find that Petitioner has made the requisite
showing that subsection (D) applies. Accordingly, this Court will apply subsection (A) to
determine when the one-year statute of limitations began to run. Nevertheless, Petitioner is free to
assert subsection (D) applies in any supplemental brief he elects to file. Petitioner though is
cautioned that the statute of limitations is determined on a claim-by-claim basis. See Fielder v.
Varner, 379 F.3d 113, 118 (3d Cir. 2004). Accordingly, in any supplemental brief, to the extent
Petitioner may attempt to rely on subsection (D), he must do so on a claim-by-claim basis.

                                                  8
 Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 9 of 14 PageID: 880



in any event, the limitations period had already run when it was filed.”); see also Saunders v.

Lamas, No. 12-1123, 2013 WL 943351, at *5 (E.D. Pa. Feb. 3, 2013) (statutory tolling inapplicable

when PCR petition was filed after the expiration of AEDPA's one-year limitations period) (citing

Pace v. DiGuglielmo, 544 U.S. 408 (2005)), report and recommendation adopted, 2013 WL

943356 (E.D. Pa. Mar. 11, 2013); Shoatz v. DiGuglielmo, No. 07-5424, 2011 WL 767397, at *1

n.2 (E.D. Pa. Feb. 25, 2011) (“[B]ecause all of petitioner’s subsequent PCRA petitions were filed

after his one-year limitation period expired . . . none of these filings entitle petitioner to statutory

tolling, regardless of their disposition.”).

        A PCR petition or appeal therefrom is “properly filed” only where it is filed in accordance

with all state “time limits, no matter their form.” Jenkins v. Superintendent of Laurel Highlands,

705 F.3d 80, 85 (3d Cir. 2013) (quoting Pace, 544 U.S. at 417). A properly filed PCR petition will

continue to be “pending” in the state courts following an adverse determination by the PCR court

until the time during which he have filed a timely direct appeal in the state courts has run. See

Swartz, 204 F.3d could at 420-24, 423 n.6. In New Jersey, a notice of appeal for the denial of a

PCR petition is due within forty-five days of the date on which the PCR petition was denied. See

N.J. Ct. R. 2:4-1. When a New Jersey prisoner fails to file a timely notice of appeal under New

Jersey’s forty-five (45) day rule, his petition remains pending for the forty-five (45) days during

which he could have filed a timely appeal from the denial of his PCR petition, but is not “pending”

for tolling purposes between the expiration of the forty-five day period and his filing of a late

notice of appeal. See Thompson v. Adm’r New Jersey State Prison, 701 F. App’x 118, 122-23 (3d

Cir. 2017); Brown v. Powell, No. 17-10687, 2019 WL 1529645, at *2 (D.N.J. Apr. 9, 2019) (“If

the petitioner files an untimely appeal that a state appellate court nonetheless addresses on its

merits, AEDPA tolling resumes upon the untimely appeal’s filing, but the period between the



                                                   9
    Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 10 of 14 PageID: 881



deadline for a timely appeal and the actual filing of the untimely appeal is not tolled.”).

Additionally, different than on direct appeal, if a petitioner does not seek certiorari from the United

States Supreme Court on his PCR petition, the ninety-day period for which he could have done so

does not toll the AEDPA statute of limitations. See Stokes v. District Attorney Cty. of Phila., 247

F.3d 539, 542 (3d Cir. 2001).

                ii.     Finality of Petitioner’s Judgment of Conviction

         Petitioner’s judgment of conviction became final before the enactment of the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”), Pub.L. 104–132, 110 Stat. 1214 (Apr. 24,

1996), as the New Jersey Supreme Court denied certification on Petitioner’s direct appeal on July

5, 1995. Petitioner had a PCR petition pending when AEDPA was enacted in April 1996. However,

Petitioner withdrew the petition and it was dismissed without prejudice on June 21, 1996. Given

this withdrawal by Petitioner, he no longer had a PCR petition “pending” in the state courts.

Accordingly, Petitioner’s one-year AEDPA statute of limitations began to run on June 21, 2016. 7

                iii.    June 21, 2016 to August 29, 1996

         Petitioner’s August 29, 1996 verified PCR petition stopped the running of AEDPA’s statute

of limitations after sixty-nine days had run. The New Jersey Superior Court denied this PCR

petition on January 24, 1997.

                iv.     March 9, 1997 to March 19, 1997

         Petitioner had forty-five days, or until March 9, 1997, in which to file his appeal from the

January 24, 1997 New Jersey Superior Court’s denial to the Appellate Division. However, he did

not file his appeal nunc pro tunc until March 19, 1997. The ten days between when he should have



7
 Even if this Court were to award Petitioner the forty-five days from June 21, 1996 to August 5,
1996 to file an appeal from his withdrawn PCR petition, for the reasons described infra, his
federal habeas petition would still be untimely.

                                                  10
Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 11 of 14 PageID: 882



filed his notice of appeal and when he filed his notice of appeal also is counted against his AEDPA

statute of limitations. See Thompson, 701 F. App’x at 122-23; Brown, 2019 WL 1529645, at *2.

By this point then, seventy-nine days (69 + 10 = 79 days) had already run on his one-year AEDPA

statute of limitations.

                v.        May 3, 1999 to October 13, 2000

        Ultimately, the New Jersey Supreme Court denied certification on this PCR petition on

May 3, 1999. It does not appear Petitioner filed a petition for certification to the United States

Supreme Court. Accordingly, his AEDPA statute of limitations began to run again on May 3, 1999.

See Stokes, 247 F.3d at 542. Petitioner did not file his second PCR petition until October 13, 2000,

or 530 days thereafter. Accordingly, unless equitable tolling applies, this second PCR petition did

not act to statutorily toll the AEDPA statute of limitations because 609 days (69 +10 + 530 days)

of the one-year AEDPA period had already run by October 13, 2000.

                vi.       July 12, 2013 to July 9, 2014

        The record does not indicate with any specificity when the Appellate Division affirmed the

denial of Petitioner’s second PCR petition. However, it is worth noting no PCR petition was

pending between the New Jersey Supreme Court’s denial of certification on Petitioner’s third PCR

petition on July 12, 2013, and when Petitioner filed this federal habeas petition, July 9, 2014 – a

period of 361 days. Therefore, it appears clear Petitioner’s federal habeas petition is untimely. At

an absolute bare minimum, at least 970 days (69 + 10 + 530 + 361 = 970) ran on his one-year

AEDPA statute of limitations prior to this action being filed. 8




8
  This 970 total does not even include the almost thirteen-year period between October 13, 2000
and July 12, 2013 for which the AEDPA statute of limitations was presumably running as well
since the October 13, 2000 second PCR filing did not statutorily toll AEDPA’s one-year statute of
limitations as it had already expired by October 13, 2000.

                                                  11
Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 12 of 14 PageID: 883



               vii.    Equitable Tolling

       As statutory tolling does not make Petitioner’s habeas petition timely, presumably the only

way Petitioner’s habeas petition can be saved is if equitable tolling applies. “Generally, a litigant

seeking equitable tolling bears the burden of establishing two elements: (1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way.”

Pace, 544 U.S. at 418 (2005); see also Jenkins, 705 F.3d at 89 (3d Cir. 2013). “There are no bright

lines in determining whether equitable tolling is warranted in a given case.” See Pabon v.

Mahanoy, 654 F.3d 385, 399 (3d Cir. 2011). The Third Circuit has explained “equitable tolling is

appropriate when principles of equity would make rigid application of a limitation period unfair,

but that a court should be sparing in its use of the doctrine.” Ross v. Varano, 712 F.3d 784, 799

(3d Cir. 2013) (citing Pabon, 654 F.3d at 399; Jones v. Morton, 195 F.3d 153, 159 (3d Cir. 1999)).

       For equitable tolling to apply, the Third Circuit has required a showing of reasonable

diligence:

               The diligence required for equitable tolling purposes is reasonable
               diligence, not maximum, extreme, or exceptional diligence, [citing
               Holland v. Florida, 130 S. Ct. 2549, 2565 (2010)]. “This obligation
               does not pertain solely to the filing of the federal habeas petition,
               rather it is an obligation that exists during the period appellant is
               exhausting state court remedies as well.” LaCava v. Kyler, 398 F.3d
               271, 277 (3d Cir. 2005). . . . The fact that a petitioner is proceeding
               pro se does not insulate him from the ‘reasonable diligence inquiry
               and his lack of legal knowledge or legal training does not alone
               justify equitable tolling. See Brown v. Shannon, 322 F.3d 768, 774
               (3d Cir. 2003).

Ross, 712 F.3d at 799. Extraordinary circumstances may be found where: (1) the petitioner has

been actively misled; (2) the petitioner has in some extraordinary way been prevented from

asserting his rights; or (3) where the petitioner has timely asserted his rights in the wrong forum.

See Fahy v. Horn, 240 F.3d 239, 244 (3d Cir. 2001) (citation omitted).



                                                 12
Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 13 of 14 PageID: 884



       As previously noted, Petitioner has not filed a formal response to Respondents’ motion to

dismiss. He has not expressly argued in opposition to Respondents untimeliness arguments.

Therefore, in the interest of judicial economy as well as justice, rather than have this Court presume

what Petitioner’s complete equitable tolling arguments may be, this Court will grant Respondents

motion to dismiss the habeas petition, but the dismissal of the habeas petition is without prejudice.

Petitioner shall be given sixty days from the date of this order to file a supplemental brief asserting

why any of his claims are timely should he elect to do so. 9 Should Petitioner not file a supplemental

brief within the time allotted, this Court will proceed to dismiss the habeas petition with prejudice

as untimely.

       Considering this Court’s dismissal of the habeas petition without prejudice, the Clerk shall

be ordered to mark the case as closed. However, it will be reopened upon Petitioner filing a

supplemental brief. Should Petitioner file a supplemental brief, Respondents shall be given an

opportunity to file a reply. Furthermore, given the dismissal of the habeas petition is without

prejudice, this Court will reserve judgment on whether a certificate of appealability shall issue.

           D. Motion to Amend

       Given the dismissal of the habeas petition without prejudice as untimely, Petitioner’s

motion to amend shall also be denied.




9
  This Court is extremely skeptical Petitioner will be able to make a showing that his habeas
petition should be considered timely. This is particularly so given the 361-day period between
July 12, 2013 and July 9, 2014 this opinion has counted against the AEDPA one-year statute of
limitations. Assuming this period is counted against Petitioner’s AEDPA statute of limitations,
Petitioner would have to show that all but four days prior to July 12, 2013 should not count
against the one-year AEDPA statute of limitations. As detailed for the reasons supra, this
appears highly unlikely. Nevertheless, in the interest of justice, Petitioner shall be given every
opportunity to make that case.

                                                  13
Case 3:14-cv-04492-BRM Document 26 Filed 06/29/20 Page 14 of 14 PageID: 885



              E. Request to Stay

           Prior to ordering a response from Respondents in this case, Petitioner filed a request for a

stay and abeyance. (See ECF No. 4.) As Petitioner’s habeas petition is untimely, however, his

request for a stay is denied.

    III.      CONCLUSION

           For the foregoing reasons, Respondents’ motion to dismiss is GRANTED and Petitioner’s

habeas petition is DISMISSED WITHOUT PREJUDICE. Petitioner shall have sixty days in

which to file a supplemental brief asserting why his habeas petition (or any claims therein) is

timely. Petitioner’s outstanding motions are DENIED considering the untimeliness of his habeas

petition.



DATED: June 29, 2020                                            /s/Brian R. Martinotti
                                                                BRIAN R. MARTINOTTI
                                                                UNITED STATES DISTRICT JUDGE




                                                    14
